Case: 16-60625      Document: 00514101949         Page: 1    Date Filed: 08/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 16-60625                                 FILED
                                                                              August 3, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk

              Plaintiff - Appellee

v.

SAJA ILENE FEATHERSTONE,

              Defendant - Appellant



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:12-CR-20-2


Before STEWART, Chief Judge, and JONES and CLEMENT, Circuit Judges.
PER CURIAM:*
       In 2013, Saja Featherstone was convicted of conspiracy to possess with
intent to distribute hydrocodone in violation of 21 U.S.C. § 846 and sentenced
to 13 months of imprisonment, followed by a three-year term of supervised
release. In 2016, the probation office petitioned the district court to issue a
warrant for Featherstone, alleging she had violated the terms of her supervised
release. At her revocation hearing, Featherstone admitted and the district
court found she violated the terms of her supervised release by leaving the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-60625       Document: 00514101949         Page: 2    Date Filed: 08/03/2017



                                      No. 16-60625
judicial district without permission and by associating with a convicted felon.
She was sentenced to the statutory maximum of two years of imprisonment, to
be followed by 12 months of supervised release. On appeal, Featherstone
argues the district court 1) erred by requiring additional evidence before
accepting her plea 1 rather than allowing her to waive a revocation hearing,
and 2) abused its discretion in sentencing her to the statutory maximum
sentence.
                                    BACKGROUND
       Featherstone initially admitted the probation office’s alleged violations
in her plea. She admitted leaving Mississippi for Colorado at a time when she
did not have permission to leave the judicial district, and that she had
associated with Amy Willard, a convicted felon known to engage in criminal
activity. At the revocation hearing, the district court indicated that it accepted
her plea and would proceed with sentencing. The court then noted several
potential aggravating factors, including that Featherstone knowingly made
false statements to law enforcement that she had been kidnapped. The court
and the parties began to discuss the kidnapping allegation. The district court
interjected that Featherstone could not have left the judicial district
voluntarily if she had been kidnapped.
       Defense counsel indicated Featherstone’s contention was that she “was
forced to go to Colorado.” The court asked if she was “withdrawing her plea,”
but counsel denied she was withdrawing her plea because Featherstone knew
“she shouldn’t have gone and she shouldn’t have let Ms. Willard force her into
this situation.” The district court asked: “I’m asking you plain and simple, did



       1Typically it is said that a defendant pleads “true” in a revocation proceeding, as
opposed to pleading “guilty” in a criminal proceeding. See e.g., United States v. Gonzalez,
250 F.3d 923, 925 (5th Cir. 2001). However, the district court and parties adopted the latter
nomenclature of a guilty plea throughout the proceedings and on appeal.
                                             2
    Case: 16-60625     Document: 00514101949     Page: 3   Date Filed: 08/03/2017



                                  No. 16-60625
she leave voluntarily?” Counsel replied, “I think it’s a little more nuanced than
that, your Honor.”
      The district court stated it would construe Featherstone’s plea as
withdrawn. After continuing the revocation hearing for five days, the court
sentenced her above the advisory guideline range to the statutory maximum of
two years of imprisonment, followed by a year of supervised release. The court
explained that Featherstone had “wantonly violated the conditions of
supervised release,” that she “left this district . . . to pick up this convicted
felon,” and that she “then consorted with this convicted felon on a close and
intimate basis for quite a while.” Defense counsel objected to the sentence as
procedurally and substantively unreasonable. Featherstone timely appealed.
                                 DISCUSSION
                                        I.
      Featherstone first argues that the district court erred by refusing to
accept her plea to the supervised release violations. She contends that Fifth
Circuit precedent and Fed. R. Crim. Pro. 32.1(b)(2) give her the right to waive
a hearing on the guilt phase of a revocation proceeding and proceed to
sentencing. She acknowledges the issue may be considered moot because the
district court ultimately found the revocation charges were true, but asserts
her claim falls into the mootness exception of “capable of repetition, yet evading
review.” Turner v. Rogers, 564 U.S. 431, 439-40 (2011). In terms of relief,
Featherstone asks for a ruling that the district erred by not accepting her
guilty plea, because such an order will save limited judicial resources in the
future.
      Federal courts are without the power to decide moot questions, that is,
“when, by virtue of an intervening event, a court of appeals cannot grant any
effectual relief whatever in favor of the appellant.” Calderon v. Moore, 518 U.S.
149, 150 (1996) (internal quotation marks and citation omitted); see also C &
                                        3
    Case: 16-60625    Document: 00514101949       Page: 4   Date Filed: 08/03/2017



                                 No. 16-60625
H Nationwide, Inc. v. Norwest Bank Tex. NA, 208 F.3d 490, 493 (5th Cir. 2000)
(“Federal courts are not in the business of rendering advisory opinions.”).
      This issue raised here is moot. Featherstone alleges no personal injury
from the district court’s manner of proceeding. Rather, she frames the injury
as one to the court system as a whole. The relief she seeks would require an
advisory opinion on the district court’s possible future behavior. Even if a
district court may refuse to accept a “plea” from her in the future, she has
raised no actual case or controversy. See Bd. Of Sch. Comm’rs v. Jacobs,
420 U.S. 128, 129 (1975).
                                      II.
      Featherstone    also   challenges     the   procedural   and    substantive
reasonableness of the district court’s sentence. She argues that her sentence
is substantively unreasonable because it fails to take into account that
Featherstone had been influenced to violate the terms of her supervised release
by Willard, and she contends that the district court gave significant weight to
an irrelevant or improper factor by noting that she had “consorted” on a “close
and intimate basis” with Willard. Finally, she argues that the district court’s
explanation of the sentence was inadequate.
      “[A] sentence imposed on revocation of supervised release” is reviewed
“under a ‘plainly unreasonable’ standard, in a two-step process.” United States
v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). Review on appeal must first,
“ensure that the district court committed no significant procedural error,” and
second, “consider the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51.
This standard is more deferential to revocation sentences than to original
sentences. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      A district court may revoke a term of supervised release if “after
considering the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C),
                                       4
    Case: 16-60625     Document: 00514101949      Page: 5    Date Filed: 08/03/2017



                                  No. 16-60625
(a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),” the court “finds by a preponderance
of the evidence that the defendant violated a condition of supervised release.”
18 U.S.C. § 3583(e)(3); Warren, 720 F.3d at 328; see also United States v.
Receskey, 699 F.3d 807, 809 (5th Cir. 2012) (“In imposing a revocation sentence,
the district court must consider the factors enumerated in 18 U.S.C. § 3553(a)
and the nonbinding policy statements found in Chapter Seven of the
Sentencing Guidelines”.).
      Featherstone fails to show that the district court impermissibly relied on
an improper factor. In context, the district court referred to a “close and
intimate” relationship to emphasize that Featherstone should have known that
Willard was a convicted felon, but continued to have contact with this felon for
an extended period of time, rather than through a chance encounter. Even
assuming, arguendo, that the court relied on an improper consideration,
Featherstone has not shown that this was “a dominant factor in the court’s
revocation sentence,” rather than “merely a secondary concern or an additional
justification for the sentence.” United States v. Rivera, 784 F.3d 1012, 1017
(5th Cir. 2015).     Thus Featherstone has not demonstrated procedural
unreasonableness because of undue consideration of improper factors. See
Warren, 720 F.3d at 329; Miller, 634 F.3d at 843–44.
      Nor has Featherstone demonstrated error as to the adequacy of the
explanation for the sentence. Because Featherstone did not specifically object
to the district court’s explanation of the sentence as being inadequate, that
argument is reviewed for plain error. United States v. Whitelaw, 580 F.3d 256,
259–60 (5th Cir. 2009). There is no hint of plain error.
      Under 18 U.S.C. § 3553(c), district courts are required to state, in open
court, reasons for imposing a particular sentence.          Rita v. United States,
551 U.S. 338, 356–57 (2007); see also Whitelaw, 580 F.3d at 259–60 (revocation
case). It is sufficient to show that the district court implicitly considered the
                                        5
    Case: 16-60625    Document: 00514101949      Page: 6   Date Filed: 08/03/2017



                                 No. 16-60625
applicable sentencing factors. United States v. Teran, 98 F.3d 831, 836 (5th Cir.
1996).
      The record here reflects that the district court sufficiently considered the
relevant sentencing factors. The district court stated that the sentence was
crafted to “provide an adequate deterrence” and to “protect the public from
further crimes of this defendant.” See § 3553(a)(2)(B). The court had just
undertaken a multiday revocation hearing, underscoring the court’s
familiarity with Featherstone’s history and characteristics. See § 3553(a)(1) &
(C); Teran, 98 F.3d at 836. The district court both implicitly and explicitly
considered the § 3553(a) factors and gave “some explanation” for its sentence.
See Whitelaw, 580 F.3d at 262. Featherstone has not demonstrated clear or
obvious error with respect to the district court’s explanation.
      As to Featherstone’s challenge to the substantive reasonableness of the
sentence imposed, this court has routinely upheld revocation sentences
exceeding the recommended range, even where the sentence is the statutory
maximum. See United States v. Jones, 484 F.3d 783, 792 (5th Cir. 2007) (“the
re-sentencing court did not plainly err in deciding to impose [T]he statutory
maximum revocation sentence.”).         Featherstone’s argument essentially
amounts to a disagreement with the district court’s balancing of the sentencing
factors, factors that will not be reweighed on appeal. See Gall, 552 U.S. at 51.
      Because Featherstone’s appeal of the district court’s refusal to accept her
plea is moot, and she has not demonstrated procedural or substantive error in
her sentence, we AFFIRM.




                                        6